DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on *** has been entered.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, because there is insufficient antecedent basis for this limitation in the claim.
Claim 1, the limitation "the base station of the mobile communication system” in line 4 and the limitation “the packet-based network” in line 7, as recited is insufficient antecedent basis for this limitation in the claim since "a base station of a mobile communication system” and “a packet-based network” have not been introduced previously in the claim.  
Claim 9, the limitation "the headend unit” in line 2 and the limitation “the packet-based network” in lines 6-7, as recited is insufficient antecedent basis for this limitation in the claim since "a headend unit” and “a packet-based network” have not been introduced previously in the claim.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 and 13 of U.S. Patent No. 10,785,082.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 3 of U.S. Patent No. 10,785,082 and instant application recites the limitations—
U.S. Patent No. 10,785,082
Instant Application
Claim 3
A distributed antenna system for sending a downlink signal of a base station of a mobile communication system to a user terminal, the distributed antenna system comprising:
Claim 1 
A headend unit of a TSN(Time Sensitive Networking) based distributed antenna system including:
a packet-based network; 

a headend unit connected with the base station of the mobile communication system to receive a radio signal, generate an Ethernet frame including the received radio signal, and transmit the generated Ethernet frame to the packet-based network connected thereto; 
a headend unit connected with the base station of the mobile communication system to receive a radio signal, generate an Ethernet frame including the received radio signal, and transmit the generated Ethernet frame to the one or more remote units through the packet-based network,
one or more remote units configured to send the radio signal included in the Ethernet frame transmitted through the packet-based network to a user terminal through an antenna; and 

at least one time sensitive network (TSN) switch included on an Ethernet frame transmission path between the headend unit and the remote unit, 
one or more TSN switches between the headend unit and one or more remote units,
wherein a downlink Ethernet frame transmitted from the headend unit is multicasted to a plurality of the remote units through flow transmission paths that are independently set for different service domains;

wherein a payload of a downlink Ethernet frame transmitted from the headend unit to the one or more remote units includes In-phase and quadrature component (IQ) data and control information, and a control & management (C&M) Ethernet frame is transmitted in a separate Ethernet frame.
wherein a payload of a downlink Ethernet frame transmitted from the headend unit to the one or more remote units includes In-phase and quadrature component (IQ) data and control information, and a control & management (C&M) Ethernet frame is transmitted in a separate Ethernet frame.



Claim 3 of U.S. Patent No. 11,005,699 and instant application recites the limitations—
U.S. Patent No. 11,005,699
Instant Application
Claim 3
A distributed antenna system for sending a downlink signal of a base station of a mobile communication system to a user terminal, the distributed antenna system comprising:
Claim 1 
A headend unit of a TSN(Time Sensitive Networking) based distributed antenna system including:
a packet-based network; 

a headend unit connected with the base station of the mobile communication system to receive a radio signal, generate an Ethernet frame including the received radio signal, and transmit the generated Ethernet frame to the packet-based network connected thereto;
a headend unit connected with the base station of the mobile communication system to receive a radio signal, generate an Ethernet frame including the received radio signal, and transmit the generated Ethernet frame to the one or more remote units through the packet-based network,
one or more remote units configured to send the radio signal included in the Ethernet frame transmitted through the packet-based network to a user terminal through an antenna; and at least one time sensitive network (TSN) switch included on an Ethernet frame transmission path between the headend unit and the remote unit,
one or more TSN switches between the headend unit and one or more remote units,
wherein the headend unit includes a remote radio head (RRH) function and is connected to a BBU of a mobile communication base station system through Ethernet, and the headend unit transmits a downlink fronthaul traffic received from the BBU of the mobile communication base station system to the remote unit through the packet-based network; and

wherein a payload of a downlink Ethernet frame transmitted from the headend unit to the one or more remote units includes In-phase and quadrature component (IQ) data and control information, and a control & management (C&M) Ethernet frame is transmitted in a separate Ethernet frame.
wherein a payload of a downlink Ethernet frame transmitted from the headend unit to the one or more remote units includes In-phase and quadrature component (IQ) data and control information, and a control & management (C&M) Ethernet frame is transmitted in a separate Ethernet frame.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
Reference(s) US 2008/0075111 is cited because they are put pertinent to the data stream bonding device comprises a first unit to receive or transmit first data of a first data stream from a first communication link. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633